Case 2:18-cv-02752-TLP-cgc Document1 Filed 10/26/18 Page1iof9 PagelID1

UNITED STATES DISTRICT COURT Per a,
WESTERN DISTRICT OF TENNESSEE i
C3 Eastern (Jackson) DIVISION
{"} Western(Memphis) DIVISION

Tames Dd. ftritet.

 

 

)
)
Plaintiff, )
)

VS. ) UW - YY; -O460¢g
ta. )
Apo TEK Stuamrlh Le )
)
Defendant. )

COMPLAINT
1, This action is brought for discrimination in employment pursuant to (check only those
that apply):

Yin VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,
Pub. L. No. 102-166) (race, color, gender, religion, national origin).
NOTE: In order to bring a suit in federal district court under Title VII,
you must first obtain a right to sue letter from the Equal Employment
Opportunity Commission.

a Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§
621 — 634 (amended in 1984, 1990, and by the Age Discrimination in
Employment Amendments of 1986, Pub. L. No. 92-592, the Civil Rights
Act of 1991, Pub. L. No. 102 -166)

NOTE: In order to bring a suit in federal district court under the Age
Discrimination in Employment Act, you must first file charges with the
Equal Employment Opportunity Commission.

| Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
— 12117 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
110-325 and the Civil Rights Act of 1991, Pub. L. No. 1102-166).

NOTE: In order to bring a suit in federal district court under the
Americans with Disabilities Act, you must first obtain a right to sue letter
Jrom the Equal Employment Opportunity Commission.
Case 2:18-cv-02752-TLP-cgc Document 1 Filed 10/26/18 Page 2o0f9 PagelD 2

JURISDICTION

2. Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights
Act of 1991, Pub. L. No. 102-166, and any related claims under Tennessee law.

 

 

 

 

PARTIES
3. Plaintiff resides at:
P99S STACEY kel.
STREET ADDRESS
Shelby . Tal, YO? , FOU 50-93
‘ County ; State : Zip Code Telephone Number
4. Defendant(s) resides at, or its business is loéated at: "
CED Ayu0 Curd lel Fac Psy
STREET ADDRESS ‘
_
Thelby Groovy a, 7. ,_ BEQ/E .
County City State Zip Code

NOTE: If more than“one defendant, you must list the names, address of each additional
defendant.

/. Co nate. LOLI Vice. Loo Shel by ar.

wy

pitnphs TA. 337V |

 

Seto Consova TM. Bile

 

5. The address at which I sought employment or was employed by the defendant(s) is:
f ogn Att fag OPEN
~Le00__Shilby Ay. Aleniphig TN. 3$41¢ Fore Cad lM Cen RL
briph sype , CoPDdova, ml 2%0t6
Ich FS a4 ny
E Mppoyere
KET
Case 2:18-cv-02752-TLP-cgc Document1 Filed 10/26/18 Page 3of9 PagelD 3

 

STREET ADDRESS
shelby Cbadove , TA, ,_ 3F0A/G
County City State Zip Code
6. The discriminatory conduct of which I complain in this action includes (check only those

that apply)

UI Failure to hire
[Ww Termination of my employment
LI] Failure to promote _

LJ Failure to accommodate my disability .

&

[J Unequal terms and conditions of my employment
L | Retaliation

ca Other acts(specify) £etorionnl LES wallets | Tem moti,
Created Hoszjle pork 2NVIR On ment

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity

Commission can be considered by the federal district court.

7. It is my best recollection that the alleged discriminatory acts coupes on: 2 A4O77 onek Srees5

HOE gHthe aut, Wkistlo/] Farm potior
Date(s) O4/26/2NF . O6/3/ YE
: ,
8. I believe that the defendant(s) (check one):

LI] is still committing these acts against me.

is not still committing these acts against me.

9. Defendant(s) discriminated against me based on my:
(check only those that apply and state the basis Jor the discrimination. For example, if
religious discrimination is alleged, state your religion. If racial discrimination is alleged,
State your race, etc.)
Case 2:18-cv-02752-TLP-cgc Document1 Filed 10/26/18 Page4of9 PagelD4

Race

 

Color

Gender/Sex
Religion
National Origin

Disability

JOUOOROO

Age. If age is checked, answer the following: .
I was born in . At the time(s) defendant(s) discriminated
against me.

I was iW inore [ ] less than 40 years old. (check one)

NOTE: Only those grounds raised in the charge filed the Equal Employment Opportunity
Commission can be considered by the federal district court.

10. The facts of my case are as follows:

 

 

 

 

 

 

 

 

(Attach additional sheets as necessary)

NOTE: As additional support for your claim, you may attach to this complaint a copy of the

4
Case 2:18-cv-02752-TLP-cgc Document1 Filed 10/26/18 Page5of9 PagelID5

Lo wae Aud on 9/12/20
Sig eon Cutho Law oh, eaosin O Det 16

Keo BE Conk fo wank Cyt
On Afee/2re” FE wae ruvelyeZ
Verhek tb ene chiorr es ck any enale Cane,
Pearce 7 Mae isthe Manechon "Le .
Coppin FRixie eS AL sean feo Cu steheean
bi hee oe the Dasrce Depnee Vi Sex AS Z
af C: - works Chunie Ferhie ar’

1SOr- Ons Sesmypak OCRSSconS ane noth,
Was doce about fe. “ s
Case 2:18-cv-02752-TLP-cgc Document1 Filed 10/26/18 Page 6o0f9 PagelD 6

OQ. Ov 131 208 L pect Vea a ft wel, Lp) hONe
Ca ll FLO KA NAAcent GAanrdly A eceuitet fore
eR who tolk pe Not Fo eprr fo wotk

GO- wonket- On he 26,

Fw Fhe thy hile Clear hewn Cust RAI AN:
+L wR CEL HATED ant Fal sé AM ag AFIONS by Ske

Sarne Peale Eurfloyee Who was /N Hal

AltépoaTiOnt with te, | |

— Connie Trivia PerroLe THO OF aks leo

AKO 429 l5ely, Aeon eee ee te sme Aer,
Connie Frerkise 7% Stage won ~hat =

hak ff Guat sNsithe "te ~

Ope Ano thet She
bs js fean & /ft “aL .

Conaiw Finke Atade Bist. ACOs ATION
against pxe Abt She Found ovt thet F
pak gnidence that the did Not Crete
Aeaning Of Hen assignee area.
Case 2:18-cv-02752-TLP-cgc Document 1 Filed 10/26/18 Page 7of9 PagelD 7

Ma 20 She tondtaal thescis ICI Cap PM

l, l avo :

Cees Oban eg I eg ad We ‘gee
PNM Three Synrtatenrd | . ‘
WwOleneg PLO. Le/ob nee hat “4 pret

herr yah He pas 901g 2 Sat pee Dilb-sile

Nei hey Onn
thee 24, Cheng] was ScbjoctaR ¢
MNscipliar. pot Pepe isatet like, “Z 8

Reta LO; Cheng rtnessek ar AAS ~har-

“ flee C A hestile en We2ONAtert describek

Kit Abnawys ww tresiode Sha language. Ye

OAS Sp
Gesccied LEGA 4 Pestle “savinow
Case 2:18-cv-02752-TLP-cgc Document1 Filed 10/26/18 Page 8o0f9 PagelD 8

charge filed with the Equal Employment Opportunity Commission or the Tennessee Human
Rights Commission.

11. ‘It is my best recollection that I filed a charge with the Tennessee Human Rights
Commission regarding defendant’s alleged discriminatory conduct on:

12, It is my best recollection that I filed a charge with the Equal Employment, Opportunity
Commission regarding defendant’s alleged discriminatory conduct on: L208
até

Only litigants alleging age discrimination must answer Question #13.

13. Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct. (check one):

y~ 60 days or more have elapsed .

| Less than 60 days have elapsed.

14. The Equal Employment Opportunity Commission (check one):

L| has not issued a Right to Sue Letter.

 

[has issued a Right to Sue letter, which I received on CO Zi & -
. te
NOTE: This is the date you received the Right to Sue letter, not the date the Equal

Employment Opportunity Commission issued the Right to Sue letter.

15. Attach a cépy of the Right to Sue letter from the Equal Employment Opportunity
Commission to this complaint.

NOTE: You must attach a copy of the right to sue letter from the Equal Employment Opportunity
Commission. ,

16. I would like to have my case tried by a jury:

[y~ Yes
UI] No
Case 2:18-cv-02752-TLP-cgc Document1 Filed 10/26/18 PageQYof9 PagelD9

WHEREFORE, plaintiff prays that the Court grant the following relief:
| direct that the Defendant employ Plaintiff, or
J direct that Defendant re-employ Plaintiff, or
[| direct that Defendant promote Plaintiff, or

[ order other equitable or injunctive relief as follows:

 

] direct that Defendant pay Plaintiff back pay in the amount of
and interest on back pay;

[WY direc that Defendant pay Plaintiff compensatory damages: Specify the
amount and basis for compensatory damages: O,, 200
EXOT nla SFAFAS ; oo. .
(Mbps yl TERetadar7 ON CREAT 1G A feaile
hikk. t1NidErla ens. ,

   

ATURE OF PLAINTIFF

   

Date:

 

APIS. Sicey kL .

- Address

Mentyers, ZL Sof
QH- SO/~ 3/ FF

Phone Number

wi
——«

 
